ORDER
The panel has voted to deny the petition for rehearing. Judge Browning would grant the petition for rehearing. Judge Sneed and Judge Rhoades recommended rejecting the suggestion for rehearing en banc. Judge Browning voted to accept the suggestion for rehearing en banc.
The full court was advised of the suggestion for rehearing en banc. An active judge requested a vote on whether to rehear the matter en banc. The matter failed to receive a majority of the votes of the nonrecused active judges in favor of en banc consideration. Fed. R.App. P. 35(b). Judge Reinhardt dissents from the denial of the petition for rehearing en banc, joined by Judges Pregerson and Tashima. Judges Hawkins and Graber join in Part I of Judge Reinhardt’s dissent.
The petition for rehearing is DENIED and the suggestion for rehearing en banc is REJECTED. All other pending motions are denied.